Citation Nr: 0403809	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 31, 1995, 
for assignment of a 100 percent evaluation for cytomegalic 
inclusion disease with organic mental syndrome, impulse 
control disorder and seizure disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from November 1988 to January 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in May 2003.


FINDINGS OF FACT

1.  The veteran's claim for increased evaluation for his 
cytomegalic inclusion disease with organic mental syndrome, 
impulse control disorder and seizure disorder was received at 
the RO on October 31, 1995.

2.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable during the 
one-year period prior to October 31, 1995.  


CONCLUSION OF LAW

An effective date prior to October 31, 1995 for the 100 
percent evaluation for cytomegalic inclusion disease with 
organic mental syndrome, impulse control disorder and seizure 
disorder is not warranted.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The RO notified veteran of the passage of the VCAA and of the 
evidence and information necessary to substantiate his claim 
for an earlier effective date in an October 2001 notification 
letter and the September 2002 statement of the case.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  In addition, 
in the September 2002 statement of the case, the RO notified 
veteran the reason why he was not entitled to an earlier 
effective date for the 100 percent rating.  The statement of 
the case fully provided the laws and regulations pertaining 
to entitlement to the benefit sought, and it included a 
detailed explanation as to why he had no entitlement to under 
the applicable laws and regulations based on the evidence 
provided at that time.  

The Board concludes that VA has met its duty to notify the 
veteran in this matter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO requested and obtained 
all the veteran's VA inpatient and outpatient treatment 
records dated from 1990 through 1995.  In fact, it appears VA 
has requested and obtained all the veteran's VA medical 
treatment records and compensation examination reports 
pertaining to his service-connected disability.  The RO has 
also requested and obtained his medical treated records for 
the period he had been incarcerated.  There is no indication 
that there are any outstanding medical records or other 
information that are relevant to this appeal.  At the 
personal hearing the veteran testified that he had no further 
evidence to submit in support of his appeal.  Transcript, p. 
2 (May 2003).  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date

The veteran contends that he should receive an earlier 
effective date for the 100 percent rating assigned for his 
service-connected disability.  Specifically, he contends that 
he should receive a 100 percent rating from January 1990 
through August 1992, which is the time he was incarcerated.  
The veteran argues that, at the time he filed his initial 
claims, he had been taking medication that impaired his 
ability to effectively understand the VA adjudication 
process.  He further testified that his disability led to his 
arrest and incarceration, which further impaired his ability 
to appeal the rating decisions rendered prior to February 
1996.  

The record revealed that the veteran filed his original 
application for service connection in March 1990.  In a May 
1990 rating decision, the RO granted service connection and 
awarded a 30 percent disability rating and assigned an 
effective date of January 18, 1990, the day following 
separation from active service.  38 C.F.R. § 3.400(b)(2).  
The veteran did not submit a notice of disagreement on this 
issue within one year of the date of notice of the 
notification letter.  38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.302(a) (2003).  That determination is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302(a) 
(2003).  

Subsequently, the veteran filed a claim for an increased 
rating in September 1990.  Following review of the veteran's 
VA medical treatment records, a statement from the Missouri 
Division of Employment Services, and a November 1990 VA 
psychological examination, the RO denied the veteran's claim 
in a January 1991 rating decision.  The veteran filed a 
notice of disagreement in September 1991.  

Following review of VA treatment records and examination 
reports dated from September 1990 to March 1992, the RO 
continued the denial in a May 1992 rating decision.  The RO 
also issued the veteran a statement of the case with a VA 
Form 1-9, Appeal to the Board, with instructions for its 
completion and submission.  The RO notified him that if he 
did not submit the form within 60 days the appeal would be 
closed.  However, the veteran did not perfect his appeal with 
submission of a substantive appeal.  38 C.F.R. § 20.302(b) 
(2003).  Therefore, the January 1991 decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302(a) (2003).  

The evidence shows the veteran was scheduled for reevaluation 
of his service-connected disability in April 1993, but he 
failed to report for the examination.  In an April 1993 a 
Report of Contact, VA Form 119, the veteran advised that he 
was incarcerated and could not attend a VA compensation 
examination.  

In May 1993, the RO contacted that facility and requested the 
entire veteran's medical treatment records and completion of 
VA Form 21-4193.  The RO also requested the veteran to 
provide information regarding the day of his conviction in 
order to determine whether and when his VA benefits would be 
reduced.  38 C.F.R. § 3.665.  

In July 1993, the RO received the veteran's medical treatment 
records from the Farmington Correctional Center, dated from 
July 1992 to June 1993 as well as a completed VA Form 21-
4193.  It shows the veteran was convicted of a felony and 
began a 5-year prison sentence on July 24, 1992.  Thereafter, 
the veteran stated that he had been granted parole and that 
his scheduled release date was July 25, 1994.  

In September 1993, the RO notified the veteran that his 
compensation benefits would be reduced but he had 60 days to 
submit evidence to show that the proposed action should not 
be taken.  The veteran did not respond and by letter dated in 
December 1993, the RO notified him that his compensation 
benefits had been reduced to the 10 percent compensation 
rate, effective September 23, 1992.  He and his 
representative were provided his appellate rights at that 
time but he did not appeal that decision.  Instead, he filed 
a claim for waiver of the overpayment created and submitted 
several statements and two Financial Status Reports, VA Forms 
4-5655, in support of the claim.  The evidence shows that he 
did, in fact, appeal the denial of his overpayment.  

The evidence from the veteran's parole officer shows he was 
released to a halfway house on April 27, 1994 but remained on 
inmate status until his parole eligibility on July 25, 1994.  

In May 1994, the veteran filed a claim for an increased 
rating for his service-connected disability.  VA medical 
treatment records dated from 1992 to 1994 were received in 
support of his claim.  In June 1994, the veteran filed a 
claim for a temporary total rating based on having been 
hospitalized for his service-connected disability from May to 
June 1994.  In June 1994, the RO notified the veteran that 
his 30 percent compensation benefits would be restored, 
effective April 27, 1994, and that a VA compensation 
examination would be scheduled in connection with his claim 
for an increased rating.  

The evidence shows the veteran failed to report for the VA 
compensation examination scheduled in July 1994.  The 
evidence shows that the veteran was incarcerated on June 28, 
1994 for parole violation.  The veteran's representative 
submitted the veteran's VA hospitalization report and medical 
treatment records dated from May to June 1994 and requested 
they be used in connection with the claim for an increased 
rating.  

In an October 1994 rating decision, the RO denied the claim 
for an increased rating for the veteran's service-connected 
disability.  The RO notified the veteran of that decision by 
letter dated October 21, 1994.  The veteran did not submit a 
notice of disagreement on this issue within one year of the 
date of notice of the notification letter.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2003).  That 
determination is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.302(a) (2003).  In addition, a November 1994 
letter notified him that his compensation benefits had been 
reduced to the 10 percent compensation rate, effective, 
August 27, 1994.  He and his representative were provided his 
appellate rights at that time but he did not appeal that 
decision.  

In October 1995, the veteran requested restoration of his 30 
percent disability rating based on his scheduled release date 
of October 25, 1995.  The RO restored his 30 percent rating, 
effective November 1, 1995.  

On October 31, 1995, the RO received the veteran's claim for 
an increased rating in his service-connected disability.  In 
February 1996, the RO denied the claim for an increased 
rating for the veteran's service-connected disability.  The 
veteran filed a timely appeal to the Board.  

In February 1997, the veteran filed a claim for service 
connection for a seizure disorder and psychiatric disability, 
which he claimed secondary to his service-connected 
cytomegalic inclusion disease.  In August 1998, the RO denied 
the claims for service connection for a seizure disorder and 
psychiatric disability.  The veteran appealed.    

Copies of the veteran's medical treatment records from the 
Farmington Correctional Center, dated from July 1992 to 
October 1994, and VA medical records including examination 
reports dated from October 1995 to April 1998 were reviewed.  

In a September 2000 decision, the Board determined that the 
issues of service connection for a seizure disorder and 
psychiatric disability, which were claimed secondary to the 
veteran's service-connected disability, were well grounded 
and remanded that claim to the RO for further development.  

Following VA examinations in July 1999 and December 2000, the 
RO, in an October 2001 rating decision, granted service 
connection for organic mental syndrome, impulse control 
disorder and seizure disorder as secondary to the service-
connected cytomegalic inclusion disease and awarded a 100 
percent evaluation, effective October 31, 1995.  

Thus, the only issue in this appeal is whether the veteran is 
entitled to an effective date prior to October 31, 1995 for 
an increase in his service-connected disability.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Board finds that the veteran's argument is without merit.  
The evidence shows that the veteran did not submit a notice 
of disagreement to the May 1990 rating decision within one 
year of the date of notice of the rating action.  That 
determination became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302(a).  Although he submitted a notice of disagreement 
to the January 1991 rating decision, he did not respond to 
the statement of the case.  38 C.F.R. § 20.302(b).  
Therefore, the RO properly closed the case for failure to 
file a substantive appeal and that decision became final.  38 
U.S.C.A. § 7105(d)(3).  Finally, the veteran did not submit a 
notice of disagreement to the October 1994 rating decision 
within one year of the date of notice of the rating action.  
Similarly, that determination became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302(a).  

The veteran cannot effectively argue that his disability 
prevented him from appealing those prior decisions.  The 
evidence shows he and his accredited representatives were 
properly notified of these decisions and of the veteran's 
appellate rights on each occasion.  In addition, the medical 
evidence at that time did not disclose a diagnosis of 
incompetency or otherwise disclose that the veteran was 
legally incapacitated.  In fact, the evidence shows that he 
actively participated in the VA adjudicative process 
regarding his claim for waiver of the overpayment caused by 
his incarceration and in the subsequent request for increased 
evaluations in 1994 and 1995.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151. 
"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2003).  Any communication 
indicating intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought. See 38 C.F.R. § 3.155(a) (2003).  The 
date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2003).   "Date of receipt" generally means the date 
on which a claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2003).  

The evidence shows the RO received the veteran's claim for an 
increased rating in his service-connected disability rating 
on October 31, 1995.  Subsequent to the prior final rating 
decision in October 1994 until October 31, 1995, he did not 
submit a formal or informal claim for an increase in his 
service-connected disability rating.  
In the present case, it is clear from the evidence of record 
that the veteran filed his claim for an increased rating on 
October 31, 1995, which is the effective date on which the RO 
granted the 100 percent evaluation for his service-connected 
disability.  

In this case, the final question is whether it was factually 
ascertainable that an increase in the veteran's disability 
had occurred within one year from filing his claim for 
increase on October 31, 1995.  Otherwise, the date of receipt 
of the claim is the proper effective date.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  

Here, the only evidence showing medical treatment and 
examination during the one-year period prior to the October 
31, 1995 claim consists of the medical evidence obtained from 
the Farmington Correctional Center.  They are dated from July 
1992 to October 1995.  The records dated between November 1, 
1994 and his release from incarceration on October 25, 1995 
show periodic examination for multiple complaints and 
medication refills.  They do not, however, show an increase 
in the veteran's service-connected disability at that time.  
However, even if these records had demonstrated an increased 
in his service-connected disability, the veteran would not be 
entitled to additional compensation.  He was incarcerated for 
a felony during this time period and his release was only six 
days prior to the October 31, 1995 effective date already 
assigned.  38 C.F.R. §§ 3.31, 3.665 (2003).  

For these reasons, the Board finds that the veteran's claim 
for increased evaluation for his cytomegalic inclusion 
disease with organic mental syndrome, impulse control 
disorder and seizure disorder was received at the RO on 
October 31, 1995.  The Board also finds that an increase in 
disability was not factually ascertainable during the one-
year period prior to October 31, 1995.  The evidence is not 
evenly balanced in this case and the Board concludes that an 
effective date prior to October 31, 1995 for the 100 percent 
evaluation for cytomegalic inclusion disease with organic 
mental syndrome, impulse control disorder and seizure 
disorder is not warranted.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2003).  


ORDER

Entitlement to an effective date, prior to October 31, 1995, 
for the 100 percent evaluation for cytomegalic inclusion 
disease with organic mental syndrome, impulse control 
disorder and seizure disorder, is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



